Citation Nr: 0029373	
Decision Date: 11/07/00    Archive Date: 11/16/00

DOCKET NO.  99-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had recognized military service from December 
1941 to May 1943, and from June 1945 to June 1946.  He was a 
prisoner-of-war (POW) from April 1942 to September 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  

In her June 1998 application for dependency and indemnity 
compensation (DIC) the appellant did not raise a claim for 
entitlement to DIC benefits under 38 U.S.C.A. § 1318(b)(1) 
(West 1991 & Supp. 2000).  That is, she did not specifically 
contend that entitlement to 1318 benefits was warranted by 
contending how the veteran would have been entitled to a 
total disability rating decision under a theory of clear and 
unmistakable error (CUE) or under an "entitled to receive" 
theory.  See Cole v. West, 13 Vet. App. 268, 277-278 (1999).  

Nor was the veteran service-connected for any disability at 
the time of his death.  See Carpenter (Angeline) v. West, 
11 Vet. App. 140, 147 (1998).  Therefore, there is some 
question as to whether the appellant ever raised a claim for 
DIC benefits pursuant to section 1318.  Cole, supra.  

Nonetheless, the RO adjudicated the issue of entitlement to 
DIC pursuant to 1318 in March 1999 and denied this issue.  
The appellant made no indication that she disagreed with this 
portion of the decision in her May 1999 notice of 
disagreement (NOD).  See Cole, 13 Vet. App. at 274-275.  

In spite of this, the RO included the issue of section 1318 
entitlement in the Statement of the Case (SOC).  In her 
substantive appeal, the appellant made no specific 
contentions as to why she should be entitled to DIC benefits 
under section 1318.  There is no indication that she was 
attempting to claim DIC entitlement under section 1318.  In 
fact, she specifically noted that her claim for DIC benefits 
was being based upon the laws pertaining to former POWs.  

Because the appellant never specifically raised any theory of 
entitlement under section 1318, and did not submit an NOD or 
substantive appeal disagreeing with the RO's denial of 
entitlement to DIC benefits pursuant to section 1318, the 
Board concludes that it does not currently have jurisdiction 
over the issue of entitlement to DIC pursuant to the 
provisions of 38 U.S.C. A. § 1318 (West 1991).  See 38 C.F.R. 
§ 20.200; Cole, supra.  


FINDINGS OF FACT

1.  In October 1955 the RO denied the claim of service 
connection for the cause of death.  This decision was not 
appealed, and it became final.  

2.  In January 1972 the RO declined to reopen the claim of 
service connection for the cause of the veteran's death.  
This decision also became final.  

3.  Additional evidence submitted since the January 1972 
decision is either cumulative or redundant, or otherwise does 
not bear directly and substantially upon the issue at hand, 
and by itself or in connection with the evidence previously 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence received since the final January 1972 determination 
wherein the RO denied the reopening of the claim of 
entitlement to service connection for the cause of death are 
not new and material, and the appellant's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 
(West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103, 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence which was of record before the January 1972 
decision wherein the RO denied reopening of the claim of 
entitlement to service connection for the cause of the 
veteran's death is reported in pertinent part below.  

Available service records document no medical problems.  In 
his Affidavit for Philippine Army Personnel, the veteran 
reported being sick with malaria and dysentery as a civilian 
following his release from captivity.  He did not indicate 
being sick while in the service or in captivity.  

In a January 1949 affidavit, a physician certified that he 
had treated the veteran for malaria from September 1942 to 
May 1943.  

The veteran's death certificate reveals that he passed away 
in March 1955.  The cause of death was listed as septicemia 
secondary to a deep "intraventicular" abscess.  

In April 1955 the appellant submitted her original 
application for DIC benefits.  

In October 1955 the RO denied service connection for the 
cause of death, listed as septicemia, secondary to a deep 
intraventricular abscess.  This decision was not appealed and 
became final.  

In February 1971 the RO received the appellant's claim for 
service connection of the cause of death.  Submitted with 
this claim was a service-related record.  It did not discuss 
injuries or diseases.  The RO denied reopening the claim in 
May 1971.  

In June 1971 RO received a letter from the appellant in which 
she stated that she was submitting new evidence to reopen her 
claim.  She reasserted her belief that the cause of death 
originated during the veteran's service, and indicated her 
hope that the new facts she had presented with her claim 
would be sufficient to allow for a grant of her claim.  

The evidence submitted included another service-related 
document that did not discuss diseases or injuries.  Also 
submitted was the autopsy report which listed multiple 
medical diagnoses without offering an opinion as to their 
etiology.  

In June 1971 the RO notified that it had considered the new 
evidence and concluded that her claim remained disallowed.  

In January 1972 the appellant submitted more evidence.  This 
consisted of a medical progress note and an affidavit from a 
physician.  The physician noted that the veteran had been 
under his care from June 1947 to March 1955 for influenza 
complicated by broncho-pneumonia and myocardial infarction.  
The progress note indicates that the veteran was treated for 
a myocardial infarction in June 1947.  

In January 1972 the RO denied the reopening of the claim for 
service connection of the cause of the veteran's death.  This 
decision was not appealed.  

In June 1998 the appellant submitted her current claim for 
entitlement to service connection for the cause of the 
veteran's death.  

In August 1998 the RO notified the appellant of what was 
needed to substantiate her claim.  

In October 1998 the RO received a March 1998 medical 
certificate from Dr. V.N.Sta.M., writing that he treated the 
veteran for beriberi heart disease, essential hypertension, 
and a peptic ulcer off and on from 1953 to 1954.  

The physician stated that records were not available because 
they had been destroyed by a fire in 1983.  

In a Memorandum for File it was noted that Dr. V.N.Sta.M. had 
been interviewed before and was a regular contributor of 
medical statements in support of VA claimants.  It was noted 
that several unsuccessful requests for the physician's 
records had been made, but that the doctor had consistently 
advised that all such records had been destroyed by fire.  

In March 1999 the RO declined to reopen the appellant's 
claim, finding that no new and material evidence had been 
presented.  The appellant appealed.  


Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a).  

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).  

If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.  

In addition to law and regulations regarding service 
connection, the Board notes that a disease specific to former 
POW's listed in 38 C.F.R. § 3.309(c), will be considered to 
have been incurred in service under the circumstances 
outlined in that section, even though there is no evidence of 
such disease during such period of service.  38 C.F.R. § 
3.307(a).  

If a veteran is:

(1) A former prisoner of war and; 

(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of § 
3.307 are also satisfied: avitaminosis; beriberi (including 
beriberi heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; and peripheral neuropathy (except where 
directly related to infectious causes).  For purposes of this 
section, the term beriberi heart disease includes ischemic 
heart disease in a former prisoner of war who had experienced 
localized edema during captivity.  38 C.F.R. § 3.309(c).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 C.F.R. §§ 3.102, 4.3.


Analysis

When a claim is finally denied by the RO, it may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 3.104.  

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not only previously of record and is not merely cumulative 
of evidence previously of record.

The Board initially notes that there is some question as to 
whether the appellant's May 1971 statement constituted a NOD 
with the May 1971 determination that the claim should not be 
reopened.  

In particular, the appellant essentially contended that the 
veteran's cause of death was related to service.  However, 
she did not actually disagree with the RO's determination 
that no new facts or findings had been presented to reopen 
the claim.  She merely submitted a statement contending that 
the service connection for the cause of death should be 
granted and offered additional evidence in support of her 
claim.  In fact, she subsequently expressed her hope that the 
new facts she had presented with her claim would be 
sufficient to allow for a grant of her claim.  

Such a statement, rather than expressing disagreement, 
appears to more likely be an acceptance of the May 1971 
determination as demonstrated by her indicated attempt to 
provide additional evidence in order to meet the requirements 
set out by the RO which they had determined had not been met.  

Thus, the Board concludes that the appellant's May 1971 
statement did not constitute a NOD with the May 1971 rating 
determination, and that rating determination therefore became 
final.  38 C.F.R. § 20.201.  

There were subsequent final rating determinations issued 
after this date, the most recent being in January 1972.  
Therefore, the Board shall consider whether new and material 
evidence has been submitted since the January 1972 final 
rating determination.  

Evidence has been submitted which was not in the record at 
the time of the January 1972 determination.  The evidence 
presented since the January 1972 decision includes statements 
from the appellant, a certification pertaining to the 
veteran's service, and a medical certification from Dr. 
Sta.M.  

This evidence is new in that it was not of record at the time 
of the January 1972 rating decision.  Nonetheless, in the 
instant case, the Board finds that new and material evidence 
has not been submitted to reopen a claim of service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.156(a).  

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a).  

The evidence submitted since the January 1972 rating decision 
is not material.  The certification of service does not bear 
directly and substantially upon the specific matter under 
consideration; there are no references to treatment of 
disabilities or injuries in service in this record.  Id.  

The medical certificate from Dr. Sta.M. does not bear 
directly or substantially upon the issue at hand either.  
This certificate merely documents treatment in 1953 and 1954 
for beriberi heart disease, hypertension, and a peptic ulcer.  
It does not provide a more complete picture of the 
circumstances surrounding the origin of the veteran's death.  
The death certificate and autopsy report make no reference to 
beriberi or hypertension, and this certificate gives no 
indication as to the role, if any, of beriberi and/or 
hypertension in the cause of the veteran's death.  See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

While the appellant has presented a few somewhat new 
contentions during her current appeal, the Board notes that 
generally speaking, lay persons are not competent to offer 
evidence that requires medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The issue of whether the cause of the veteran's death 
resulted from a service-connected disability is an issue of 
medical causation for which competent medical evidence is 
required.  The issue at hand requires competent medical 
evidence because it involves medical causation.  

For these reasons, the Board concludes that while the 
appellant has submitted new evidence in support of her claim 
to reopen, she has not provided evidence that is material.  
38 C.F.R. § 3.156(a).  

Nor has she referred to the existence of evidence that would 
plausibly be new and material.  See Ivey v. Derwinski, 2 Vet. 
App. 320 (1992); White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the Board notes that Dr. Sta.M. specifically 
wrote that all of his records had been destroyed by fire.  It 
is questionable whether such records would even be plausibly 
material; however, given the statement from the doctor, as 
well as the Memorandum for File essentially confirming this 
statement that his records have been destroyed, the Board 
concludes that it would be unnecessary to retrieve such 
records.  

With regard to the retrieval of relevant records, the record 
should show at least the possibility that the records exist.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).

With respect to the duty to assist, the Board notes that the 
law has recently been changed  See Public Law No: 106-398 (to 
be codified at 38 U.S.C.A. § 5107(a); see also H.R. 4864, 
Veterans Assistance Act of 2000 (to be codified at 
38 U.S.C.A. § 5103A).  

The law currently in effect mandates that the Secretary shall 
assist a claimant in developing all facts pertinent to a 
claim for benefits.  The Secretary shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  

The Secretary may decide a claim without providing assistance 
under this subsection when no reasonable possibility exists 
that such assistance will aid in the establishment of 
entitlement.  Id.  

The impact of this legislation on new and material cases is 
unclear.  Prior case law suggests that the duty to assist 
would not attach until new and material evidence had been 
presented to reopen the claim.  Elkins v. Brown, 8 Vet. App. 
391, 398 (1995).  

However, the Court has also held that the duty to assist was 
triggered prior to a finding that new and material evidence 
had been presented where a reference was made to evidence 
which would plausibly be new and material, and that the duty 
to assist mandated that such records be obtained.  See  Ivey 
v. Derwinski, 2 Vet. App. 320 (1992).  

Regardless, even if it were assumed that that the new 
legislation applies to all new and material cases, the Board 
is of the opinion that the duty to assist has been satisfied 
in this instance.  

The RO provided the appellant with notice of what is required 
to reopen her claim, and the appellant responded by 
submitting a medical certificate.  She has made no reference 
to any evidence that is not of record, pertinent or 
otherwise.  The issue of a need for a medical examination is 
moot in this instance since such an examination would be 
impossible in light of the fact that the veteran passed away.  

As new and material evidence has not been submitted to reopen 
the appellant's claim for service connection for the cause of 
the appellant's death, the first element has not been met.  
Accordingly, the Board's analysis must end here.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); see Ivey, 2 Vet. App. at 
322.  


ORDER

The appellant not having submitted new and material evidence 
to reopen a claim of entitlement to service connection for 
the cause of the veteran's death, the appeal is denied.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals


